Citation Nr: 0731155	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-10 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1964 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD for traumatic 
events that occurred while he served in the Marine Corps 
while in both Vietnam and the United States between May 1964 
and June 1967.   

The veteran has claimed that a number of traumatic events 
occurred while he was in the Marines including being 
intimidated, threatened, and sent to sick bay and the brig by 
a superior officer in retribution for reporting to him a 
conversation of several sergeants and enlisted personnel he 
overheard.  These men were discussing concealing a murder 
that they were involved in by characterizing it as a self-
inflicted accidental shooting.  This event was alleged to 
have occurred, as surmised from the lengthy record, in 
approximately June or July of 1965, on or around the grounds 
of the Navy Annex building, which is a part of Henderson Hall 
military complex in Arlington, Virginia.  The veteran claims 
that this alleged shooting was heavily investigated by 
military police and appeared in a newspaper article that he 
read at the time.  This potential stressor cannot be verified 
based on the present record.  

Personnel records show the veteran served as a guard at 
Henderson Hall from October 1964 to November 1965, although 
he was treated for an emotionally unstable personality 
disorder at Bethesda Naval Medical Center from July 19, 1965 
to August 13, 1965.  A September 2004 VA medical record notes 
that the veteran was diagnosed with PTSD based on the above 
described incident.  However, the RO has not attempted to 
verify the claimed stressor, notwithstanding the specific 
timeframe that the veteran provided.  This should be 
accomplished.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and the National 
Archives and request copies of the records 
for the Henderson Hall complex for the 
period of time that the alleged incident 
occurred, from June 1, 1965 to July 31, 
1965.  The request should note that the 
stressor that needs to be verified is 
whether a fatal, accidental shooting 
occurred at Henderson Hall.  As many 
details as possible concerning any shooting 
and any resulting investigation should be 
included. 

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



